On Petition for a Rehearing.
Elliott, J. —
Two general propositions are discussed in the brief on the petition for a rehearing. These propositions, stated in a condensed form, are :
First. The State’ having failed to prove that a twenty-dol*299lar noté taken from Wilhite was a national bank note or a treasury note, as alleged in the indictment, the jury committed a fatal error in taking that note into account in assessing the fine against the appellant.
Filed Feb. 20, 1885.
Second. Conceding that it was proper to include the twenty-•dollar note in the estimate, still, the value of the property taken did not exceed $292, and, therefore, the jury erred in assessing the fine at $600.
These propositions rest on assumptions of fact, and if these assumptions arc erroneous, the foundation of the argument is sapped and the whole fabric must fall.
The evidence as to the twenty-dollar -note was, in short, this: it was a note or bill, it was money, good money, and it was not a. silver certificate. This, we are satisfied, authorized the presumption that it was either a national bank bill or a treasury note. This we say, because it is a matter of general knowledge that there are only three kinds of notes now circulating and recognized as good money, namely, silver certificates, treasury notes and national bank bills. It is not reasonable to presume that courts-or juries can be ignorant of a fact so well and widely known, and it is an axiomatic principle that facts of which judicial notice is táken need not be proved.
The evidence upon the other proposition shows that the witness valued the articles taken at $294; but he described the articles and added some facts increasing the value of some •of them, and we can not say that the jury did wrong in estimating the articles at the value they did.
Counsel have not again discussed any of the other propositions decided, and we shall not again discuss them.
Petition overruled.